       Case 3:18-cr-00083-BAJ-EWD       Document 676     07/08/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION


VERSUS


TODDRIQUEZ BRADLEY                                       NO.: 18-00083-BAJ-EWD


                  PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on June 13, 2018, an Indictment was returned against Defendant,

Toddriquez Deangelo Bradley, and others, in the United States District Court for the

Middle District of Louisiana; and

      WHEREAS, Defendant entered into a plea agreement on February 24, 2020,

and thereafter pleaded guilty (Doc. 623) on May 12, 2020, to Count One of the

Indictment charging conspiracy to distribute and possess with the intent to distribute

controlled substances, in violation of 21 U.S.C. § 846; and Count Sixty-Four of the

Indictment charging him with unlawful use of a communications facility, in violation

of 21 U.S.C. § 843(b); and Defendant agreed to the forfeiture allegation in the

Indictment; and

      WHEREAS, in his plea agreement, Defendant understood that, in accordance

with the Notice of Forfeiture in the Indictment, the Court would order forfeiture of

his interest in any property subject to forfeiture, pursuant to 21 U.S.C. § 853, as a




                                          1
       Case 3:18-cr-00083-BAJ-EWD      Document 676     07/08/20 Page 2 of 3




result of conviction of the offense charged in Count One and, in particular, that the

Court would enter a personal money judgment against him; and

      WHEREAS, the United States has filed a motion for entry of a Preliminary

Order of Forfeiture (Doc. 628) which seeks a forfeiture money judgment against

Defendant now, with the actual amount being determined by this Court at or before

sentencing based on the Court’s determination of the value of the drugs involved with

his offense; and

      WHEREAS, based upon Defendant’s plea agreement, his guilty plea, and the

summary of the factual basis read into the record at the time of re-arraignment, the

United States has established that he conspired to distribute and possess with the

intent to distribute controlled substances and that he unlawfully used a

communications facility.

      IT IS ORDERED that a forfeiture money judgment against Defendant,

Toddriquez Deangelo Bradley, in favor of the United States of America is hereby

entered.

      IT IS FURTHER ORDERED that this forfeiture money judgment will be

amended under Fed. R. Crim. P. 32.2(e)(1) when the amount of the money judgment

has been determined by this Court at or before sentencing.

      IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 32.2, once

this forfeiture money judgment is amended under Rule 32.2(e)(1), it shall become the

Final Order of Forfeiture at the time of Defendant’s sentencing and shall be made

part of the sentence and included in the Judgment.
                                         2
       Case 3:18-cr-00083-BAJ-EWD      Document 676    07/08/20 Page 3 of 3




      IT IS FURTHER ORDERED that the Court shall retain jurisdiction to

enforce the Preliminary Order of Forfeiture and to amend it as necessary, pursuant

to Fed. R. Crim. P. 32.2(e).

      IT IS FURTHER ORDERED that, in accordance with the provisions of Rule

32.2, the United States is permitted to undertake whatever discovery is necessary to

identify, locate, or dispose of the property in satisfaction of the forfeiture money

judgment.



                                Baton Rouge, Louisiana, this 8th day of July, 2020



                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                         3
